DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the amendment necessitated new ground of rejection.

Claim Objections
Claim 19 is objected to because of the following informalities: claim 19 does not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0318370 by Rawlinson in view of US 2019/0068028 by Tominaga et al. (Tominaga hereinafter).

Regarding claim 1, Rawlinson discloses a cooling system [see at least Figure 3] comprising: a circulation channel [see at least Figure 3, (225) and (241)] configured to allow a cooling medium [see at least paragraphs 0045-0047] to circulate in order of a radiator [see at least Figure 3, (233)], a battery [see at least Figure 3, (101)], a motor [see at least Figure 3, (227)], an inverter [see at least Figure 3, (229)], and the radiator [see at least Figure 3, (233)]; a first switching valve configured to allow the cooling medium to bypass the radiator in the circulation channel [see at least Figure 3, (237); paragraph 0042]; a second switching valve configured to allow the cooling medium to bypass the motor in the circulation channel [see at least Figure 3, (301); paragraph 0045]; and a controller [see at least Figure 13, (1300)] configured to control the first switching valve and the second switching valve [see at least Figure 13, “Flow Control Valves”] on a basis of a battery temperature of the battery [see at least Figure 13, (102)], an inverter temperature of the inverter [see at least Figure 13, (230)], and a motor temperature of the motor [see at least Figure 13, (228)], 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to place the inverter before the motor in the circulation order to prevent the high heat of the engine, and thus the coolant flowing from the engine, from carrying high heat coolant to the inverter, reducing the chance of overheating the inverter and causing the system to fail.
Rawlinson fails to disclose wherein the circulation channel comprises a section that directly connects the battery to the inverter such that the cooling medium flows directly from the battery to the inverter.  However, Tominaga discloses this limitation [see at least Figure 3, (102) to (103); paragraph 0079].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to directly connect the cooling system from the battery to the inverter as this is merely a placement of parts which allows the electronics, both battery and inverter, to remain at a relatively consistent temperature between the two, thus ensuring the electronics are in a temperature range ideal for operation.

Regarding claim 2, Rawlinson in view of Tominaga teaches the cooling system according to claim 1.
Rawlinson discloses further comprising a third switching valve [see at least Figure 3, (239)] configured to allow the cooling medium to bypass the battery in the circulation channel [see at 

Regarding claim 3, Rawlinson in view of Tominaga teaches the cooling system according to claim 2.
Rawlinson discloses wherein the controller is configured to control; in a first mode: the first switching valve to allow the cooling medium to bypass the radiator [see at least paragraph 0042]; the second switching valve to allow the cooling medium to flow via the motor [see at least paragraph 0045]; and the third switching valve to allow the cooling medium to flow via the battery [see at least paragraph 0042]; in a second mode: the first switching valve to allow the cooling medium to flow via the radiator [see at least paragraph 0042]; the second switching valve to allow the cooling medium to bypass the motor [see at least paragraph 0045]; and the third switching valve to allow the cooling medium to flow via the battery [see at least paragraph 0042]; and, in a third mode: the first switching valve to allow the cooling medium to flow via the radiator [see at least paragraph 0042]; the second switching valve to allow the cooling medium to flow via the motor [see at least paragraph 0045]; and the third switching valve to allow the cooling medium to flow via the battery [see at least paragraph 0042].

Regarding claim 4, Rawlinson in view of Tominaga teaches the cooling system according to claim 3.
Rawlinson discloses wherein the controller is configured to control, in a fourth mode, the first switching valve to allow the cooling medium to flow via the radiator [see at least paragraph 0042], the second switching valve to allow the cooling medium to flow via the motor [see at least 

Regarding claim 14, Rawlinson in view of Tominaga teaches the cooling system according to claim 1.
Rawlinson discloses wherein the controller is configured to control: in a first mode: the first switching valve to allow the cooling medium to bypass the radiator [see at least paragraph 0042]; and the second switching valve to allow the cooling medium to flow via the motor [see at least paragraph 0045]; in a second mode: the first switching valve to allow the cooling medium to flow via the radiator [see at least paragraph 0042]; and the second switching valve to allow the cooling medium to bypass the motor [see at least paragraph 0045]; and in a third mode: the first switching valve to allow the cooling medium to flow via the radiator [see at least paragraph 0042]; and the second switching valve to allow the cooling medium to flow via the motor [see at least paragraph 0045].

Regarding claim 18, Rawlinson in view of Tominaga teaches the cooling system according to claim 1.
Tominaga discloses wherein the radiator [see at least Figure 3, (101)], the battery [see at least Figure 3, (102)], the inverter [see at least Figure 3, (103)], and the motor [see at least Figure 3, (104rl) and (104rr); the cooling part of the motors] are sequentially connected via the circulation 

Regarding claim 19, Rawlinson in view of Tominaga teaches the cooling system according to claim 1.
Tominaga discloses wherein the circulation channel comprises a section that directly connects the radiator to the battery such that the cooling medium flows from the radiator only to the battery [see at least Figure 3, (101) to (102)].

Regarding claim 20, Rawlinson in view of Tominaga teaches the cooling system according to claim 1.
Tominaga discloses wherein the section that directly connects the battery to the inverter is devoid of a switching valve [see at least Figure 3, (102) to (103)].

Claims 5-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0318370 by Rawlinson in view of US 2019/0068028 by Tominaga et al. (Tominaga hereinafter) in further view of US 2018/0118014 by Wantschik.

Regarding claim 5, Rawlinson in view of Tominaga teaches the cooling system according to claim 2.
Rawlinson discloses decoupling the radiator [see at least claim 16] and the use of the temperature of motor, inverter and battery [see at least Figure 13, (228), (230) and (102)], but Rawlinson in view of Tominaga fails to explicitly teach wherein the controller is configured to control the first 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to bypass the radiator when the motor, inverter and battery are low temperature (below a threshold) to ensure these components are not cooled by the coolant lowering these temperatures from the flow through the radiator, thus increasing the efficiency by allowing these components to quickly reach optimal operating temperatures.

Regarding claim 6, Rawlinson in view of Tominaga teaches the cooling system according to claim 3.
Rawlinson discloses decoupling the radiator [see at least claim 16] and the use of the temperature of motor, inverter and battery [see at least Figure 13, (228), (230) and (102)], but Rawlinson in view of Tominaga fails to explicitly teach wherein the controller is configured to control the first switching valve to allow the cooling medium to bypass the radiator in a case where the motor temperature is below a first threshold temperature, the inverter temperature is below a second threshold temperature, and the battery temperature is below a third threshold temperature.  However, Wantschik discloses bypassing the radiator when the threshold temperature of power electronic devices are below a threshold [see at least paragraph 0026].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to bypass the radiator when the motor, inverter and battery are low 

Regarding claim 7, Rawlinson in view of Tominaga teaches the cooling system according to claim 4.
Rawlinson discloses decoupling the radiator [see at least claim 16] and the use of the temperature of motor, inverter and battery [see at least Figure 13, (228), (230) and (102)], but Rawlinson in view of Tominaga fails to explicitly teach wherein the controller is configured to control the first switching valve to allow the cooling medium to bypass the radiator in a case where the motor temperature is below a first threshold temperature, the inverter temperature is below a second threshold temperature, and the battery temperature is below a third threshold temperature.  However, Wantschik discloses bypassing the radiator when the threshold temperature of power electronic devices are below a threshold [see at least paragraph 0026].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to bypass the radiator when the motor, inverter and battery are low temperature (below a threshold) to ensure these components are not cooled by the coolant lowering these temperatures from the flow through the radiator, thus increasing the efficiency by allowing these components to quickly reach optimal operating temperatures.

Regarding claim 15, Rawlinson in view of Tominaga teaches the cooling system according to claim 14.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to bypass the radiator when the battery is a low temperature (below a threshold) to ensure that the battery is not cooled by the coolant lowering the temperatures from the flow through the radiator, thus increasing the efficiency by allowing the battery to quickly reach optimal operating temperature.

Claims 8-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0318370 by Rawlinson in view of US 2019/0068028 by Tominaga et al. (Tominaga hereinafter) in further view of US 2018/0029463 by Ajisaka.

Regarding claim 8, Rawlinson in view of Tominaga teaches the cooling system according to claim 2.
Rawlinson discloses coupling/decoupling the motor from the cooling system [see at least Figure 3, (301)] based on temperature [see at least paragraph 0018], but Rawlinson in view of Tominaga fails to explicitly teach wherein: the controller is configured to control the second switching valve to allow the cooling medium to flow via the motor in a case where at least one of a first condition or a second condition is satisfied; the first condition denotes that the motor temperature 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to cool the motor when the temperature is above a threshold to keep the motor in operating temperature range, thus preventing overheating and possible failure.

Regarding claim 9, Rawlinson in view of Tominaga teaches the cooling system according to claim 3.
Rawlinson discloses coupling/decoupling the motor from the cooling system [see at least Figure 3, (301)] based on temperature [see at least paragraph 0018], but Rawlinson in view of Tominaga fails to explicitly teach wherein: the controller is configured to control the second switching valve to allow the cooling medium to flow via the motor in a case where at least one of a first condition or a second condition is satisfied; the first condition denotes that the motor temperature is above a first threshold temperature; and the second condition denotes that the inverter temperature is below a second threshold temperature and the battery temperature is below a third threshold temperature.  However, Ajisaka discloses connecting the motor to the cooling system based on the motor being above a threshold temperature [see at least paragraph 0065].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to cool the motor when the temperature is above a threshold to keep the motor in operating temperature range, thus preventing overheating and possible failure.


Rawlinson discloses coupling/decoupling the motor from the cooling system [see at least Figure 3, (301)] based on temperature [see at least paragraph 0018], but Rawlinson in view of Tominaga fails to explicitly teach wherein: the controller is configured to control the second switching valve to allow the cooling medium to flow via the motor in a case where at least one of a first condition or a second condition is satisfied; the first condition denotes that the motor temperature is above a first threshold temperature; and the second condition denotes that the inverter temperature is below a second threshold temperature and the battery temperature is below a third threshold temperature.  However, Ajisaka discloses connecting the motor to the cooling system based on the motor being above a threshold temperature [see at least paragraph 0065].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to cool the motor when the temperature is above a threshold to keep the motor in operating temperature range, thus preventing overheating and possible failure.

Regarding claim 11, Rawlinson in view of Tominaga teaches the cooling system according to claim 2.
Rawlinson discloses controlling the coolant flow to the battery [see at least Figure 3, (239)] and battery temperature [see at least Figure 3, (102)], but Rawlinson in view of Tominaga fails to explicitly teach wherein: the controller is configured to control the third switching valve to allow the cooling medium to flow via the battery in a case where either one of a third condition and a fourth condition is satisfied; the third condition denotes that the motor temperature is below a first threshold temperature, the inverter temperature is below a second threshold temperature, and 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to cool the battery when the temperature is above a threshold to keep the battery in operating temperature range, thus preventing overheating and possible failure/fire.

Regarding claim 12, Rawlinson in view of Tominaga teaches the cooling system according to claim 3.
Rawlinson discloses controlling the coolant flow to the battery [see at least Figure 3, (239)] and battery temperature [see at least Figure 3, (102)], but Rawlinson in view of Tominaga fails to explicitly teach wherein: the controller is configured to control the third switching valve to allow the cooling medium to flow via the battery in a case where either one of a third condition and a fourth condition is satisfied; the third condition denotes that the motor temperature is below a first threshold temperature, the inverter temperature is below a second threshold temperature, and the battery temperature is below a third threshold temperature; and the fourth condition denotes that the battery temperature is above the third threshold temperature.  However, Ajisaka discloses connecting the battery to the cooling system based on the battery being above a threshold temperature [see at least paragraph 0066].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to cool the battery when the temperature is above a threshold to keep the battery in operating temperature range, thus preventing overheating and possible failure/fire.

Regarding claim 13, Rawlinson in view of Tominaga teaches the cooling system according to claim 4.
Rawlinson discloses controlling the coolant flow to the battery [see at least Figure 3, (239)] and battery temperature [see at least Figure 3, (102)], but Rawlinson in view of Tominaga fails to explicitly teach wherein: the controller is configured to control the third switching valve to allow the cooling medium to flow via the battery in a case where either one of a third condition and a fourth condition is satisfied; the third condition denotes that the motor temperature is below a first threshold temperature, the inverter temperature is below a second threshold temperature, and the battery temperature is below a third threshold temperature; and the fourth condition denotes that the battery temperature is above the third threshold temperature.  However, Ajisaka discloses connecting the battery to the cooling system based on the battery being above a threshold temperature [see at least paragraph 0066].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to cool the battery when the temperature is above a threshold to keep the battery in operating temperature range, thus preventing overheating and possible failure/fire.

Regarding claim 16, Rawlinson in view of Tominaga teaches the cooling system according to claim 14.
Rawlinson discloses coupling/decoupling the motor from the cooling system [see at least Figure 3, (301)] based on temperature [see at least paragraph 0018], but Rawlinson in view of Tominaga fails to explicitly teach wherein: the controller is configured to control the second switching valve to allow the cooling medium to flow via the motor in a case where at least one of a first 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to cool the motor when the temperature is above a threshold to keep the motor in operating temperature range, thus preventing overheating and possible failure.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0318370 by Rawlinson in view of US 2019/0068028 by Tominaga et al. (Tominaga hereinafter) in further view of US 2018/0118014 by Wantschik and US 2018/0029463 by Ajisaka.

Regarding claim 17, Rawlinson in view of Tominaga in further view of Wantschik teaches the cooling system according to claim 15.
Rawlinson discloses coupling/decoupling the motor from the cooling system [see at least Figure 3, (301)] based on temperature [see at least paragraph 0018], but Rawlinson in view of Tominaga in further view of Wantschik fails to explicitly teach wherein: the controller is configured to control the second switching valve to allow the cooling medium to flow via the motor in a case where at least one of a first condition or a second condition is satisfied; the first condition denotes that the motor temperature is above a first threshold temperature; and the second condition denotes that the inverter temperature is below a second threshold temperature and the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to cool the motor when the temperature is above a threshold to keep the motor in operating temperature range, thus preventing overheating and possible failure.

Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836